


Exhibit 10.7
XX/XX/20XX




CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
RESTRICTED UNIT AWARD AGREEMENT
(Non-Employee Director)


CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants to FirstName LastName (the “Participant”), on
XXXX XX, 20__ a forfeitable Restricted Unit Award (the “Restricted Unit Award”),
subject to the restrictions, terms and conditions herein.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the award provided for herein to the Participant, on the terms and conditions
described in this Restricted Unit Award Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
Terms and Conditions.



a)Grant. The Company hereby grants to the Participant XXXX of Restricted Units,
on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.


b)Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to the Restricted Unit Award shall
lapse on the earlier of (i) the XXXX anniversary of the grant date and (ii) the
date of the Company’s XXXX annual meeting of stockholders.


c)Change in Control. Notwithstanding the forgoing, the Restricted Period with
respect to the Restricted Unit Award shall lapse immediately prior to the
consummation of a Change in Control if the Participant is a member of the Board
at such time.


d)Payment. Upon the lapsing of the Restricted Period the Restricted Unit Award
will be deferred and settled in (i) a like number shares of the Common Stock,
par value $0.01 per share, of the Company, and (ii) a cash payment equal to the
accrued Dividend Equivalents, without interest, 180 days after the date the
Participant ceases to be a member of the Board or, if such event is not the
Participant’s “separation from service” (as defined under Treas. Reg. §
1.409A-1(h)) with the Company, 180 days after the Participant’s separation from
service with the Company. The Participant shall have no right to dividends or
dividend equivalent payments in respect of this Restricted Unit Award during the
Restricted Period.


e)Forfeiture. Except as otherwise determined by the Compensation Committee of
the Board (the “Committee”) in its sole discretion, the unvested Restricted Unit
Awards shall be forfeited without consideration to the Participant upon the
Participant’s ceasing to be a member of the Board at any time prior to the
expiration of the Restricted Period.


2.Incorporation by Reference. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan, and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.


3.Compliance with Legal Requirements. The granting and delivery of the
Restricted Unit Award, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, local and



--------------------------------------------------------------------------------




foreign laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required.


4.Transferability. The Restricted Unit Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate.


5.Dividend Equivalents and Voting Rights. With respect to each dividend declared
and paid by the Company with a record date after the expiration of the
Restricted Period and before the settlement date of the Restricted Units, the
Participant’s Account shall be credited with Dividend Equivalents on each date a
dividend is paid on Common Stock, in respect of the Restricted Units credited to
such Participant on such dividend payment date. The Participant shall have no
voting rights with respect to the Restricted Units.


6.No Other Rights as a Stockholder. Except as set forth herein, the Participant
shall not have any rights as the owner of any shares of Common Stock subject to
the Restricted Unit Award until any such shares are delivered to the Participant
upon settlement of the Restricted Unit Award.


7.Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Restricted Units shall be canceled if the Participant (i) engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion or, (ii) without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement between the Participant and the Company
and/or any Affiliate. If the Participant engages in any activity referred to in
the preceding sentence, the Participant shall forfeit any gain realized in
respect of the Restricted Units (which gain shall be deemed to be an amount
equal to the Fair Market Value, on the date of distribution, of the shares of
Common Stock delivered to the Participant, plus any cash paid to the
Participant, upon settlement of the Restricted Units), and must repay such gain
to the Company.


8.Miscellaneous.


a)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


b)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


c)Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.


d)Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto, except for any changes permitted without consent of the Participant
under the Plan.



2

--------------------------------------------------------------------------------




e)Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Delaware.


f)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.




CDK GLOBAL, INC.




_____________________________________________________
Lee J. Brunz
Vice President, General Counsel and Secretary








_________________________________        _________________________________
Signature                    Date






_________________________________
Print Name
    



3